 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
EXHIBIT 10.1
 

 

--------------------------------------------------------------------------------



NOVEMBER 2007 AMENDMENT AGREEMENT
 
THIS NOVEMBER 2007 AMENDMENT AGREEMENT (this “Agreement”) is made as of November
16, 2007, among Galaxy Energy Corporation, a Colorado corporation (“Galaxy” or
the “Company”), the Subsidiaries (as defined below), HFTP Investments LLC
(“HFTP”), Promethean I Master, Ltd. (f/k/a Gaia Offshore Master Fund, Ltd. )
(“Prom I”), Caerus Partners LLC (“Caerus Partners”), Promethean II Master, L.P.
(“Prom II”) and Leonardo, L.P. (“Leonardo” and, collectively with HFTP, Prom I,
Caerus Partners and Prom II, the “Buyers”).
 
W I T N E S S E T H:
 
WHEREAS, the Company, Caerus Fund Ltd. (“Caerus Fund”) and certain of the Buyers
(the “2005 Buyers”) entered into that certain Securities Purchase Agreement,
dated as of May 31, 2005 (as amended, restated, supplemented or otherwise
modified and in effect from time to time, the “2005 Purchase Agreement”),
pursuant to which the Company issued to the 2005 Buyers senior secured
convertible notes in an aggregate original principal amount of $10,000,000 (such
notes, together with any promissory notes or other securities issued in exchange
or substitution therefor or replacement thereof, and as any of the same may be
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “2005 Notes”; the shares of common stock, par value $0.001 per share
(the “Common Stock”), of the Company, issuable upon conversion of the Notes
being referred to herein as the “Conversion Shares”), and the 2005 Buyers were
granted perpetual overriding royalty interests in the hydrocarbon production on
the Company’s and Dolphin’s properties pursuant to those certain Conveyances of
Overriding Royalty Interests, dated May 31, 2005;
 
WHEREAS, the Company entered into that certain Waiver and Amendment, dated as of
December 1, 2005, with Caerus Fund, AG Offshore Convertibles, Ltd. (“AG
Offshore”) and certain of the Buyers;
 
WHEREAS, the Company entered into that certain Waiver and Agreement, dated as of
July 7, 2006, with Caerus Fund, AG Offshore and certain of the Buyers;
 
WHEREAS, HFTP transferred to Prom II, among other things, a portion of the 2005
Note originally issued by the Company to HFTP, pursuant to that certain
Supplementary Agreement, dated as of October 31, 2006, among HFTP, Prom II and
the other parties thereto, and in connection with such transfer, Prom II became
a Buyer under, among other things, the 2005 Purchase Agreement;
 
WHEREAS, the Company entered into that certain November 2006 Waiver and
Amendment Agreement, dated as of November 29, 2006, with the Buyers;
 
WHEREAS, Caerus Fund transferred to Caerus Partners its entire interest in,
among other things, the 2005 Note originally issued by the Company to Caerus
Fund, pursuant to that certain Securities Transfer Agreement, dated as of
December 31, 2006, between Caerus Fund and Caerus Partners, and in connection
with such transfer, Caerus Partners became a Buyer under, among other things,
the 2005 Purchase Agreement;
 

--------------------------------------------------------------------------------


WHEREAS, the Buyers believe that certain events have taken place that constitute
events of default and/or triggering events under the terms of the Transaction
Documents;
 
WHEREAS, in light of the current financial condition of the Company and the
Existing Defaults, the Company and the Buyers hereby deem it advisable and in
the best interests of the parties to amend each of the 2005 Purchase Agreement
and the 2005 Notes as provided herein.
 
NOW, THEREFORE, in consideration of the agreements, provisions and covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the undersigned agrees as
follows:
 
1.  Amendment of the 2005 Notes.
 
a.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, each of the 2005 Notes is
hereby amended to insert the following definitions as new subsections (xvi) and
(xvii), respectively, of Section 2(a) of each of the 2005 Notes immediately
following subsection 2(a)(xv) and the current definitions set forth in
paragraphs (xvi) and (xvii) and thereafter are hereby renumbered accordingly:
 
“(xvi)                      “Installment Amount” means the lesser of (A) the
outstanding Principal and (B) a principal amount equal to the product of (a)
Five Hundred Thousand Dollars ($500,000) and (b) the Holder’s Allocation
Percentage.  In the event the Holder shall sell or otherwise transfer any
portion of this Note, the transferee shall be allocated a pro rata portion of
the applicable Installment Amount equal to the product of (x) the Installment
Amount and (y) a fraction of which the numerator is the principal amount of the
Note transferred and of which the denominator is the original aggregate
principal amount of the Note.


(xvii)                      “Installment Date” means each of November 16, 2007
(the date of that certain November 2007 Amendment Agreement, among the Company,
the Holder and the other parties thereto (the “November 2007 Amendment”)), and
the first Business Day of each calendar month through and including the calendar
month immediately preceding the Maturity Date.”


b.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, each of the 2005 Notes is
hereby amended to insert the following definitions as new subsections (xxii) and
(xxiii) of Section 2(a) of each of the 2005 Notes immediately following Section
2(a)(xxi) and replacing the previously existing definitions (and such previously
existing definitions are hereby deleted) of “Maturity Date” and “Maturity Date
Acceleration Event,” respectively, as follows:
 
“(xxii)                      “Maturity Date” means the earliest of
(A) October 1, 2008, (B) the date of a Maturity Date Acceleration Event (as
defined herein), and (C) such date as all amounts due under this Note have been
fully paid.


2

--------------------------------------------------------------------------------


(xxiii)                      “Maturity Date Acceleration Event” means any
principal amount of the March 2005 Notes is outstanding on the Business Day
immediately preceding the maturity date of any of the March 2005 Notes or any
other date on which the principal of the March 2005 Notes is due and payable.”


c.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, each of the 2005 Notes is
hereby amended to insert a new subsection (ix) in Section 2(d) of each of the
2005 Notes, such paragraph to immediately follow Section 2(d)(viii) and to read
in its entirety as follows:
 
“(ix)  Application of Conversion Amounts.  Any principal amount which the Holder
converts in accordance with this Section 2 will be deducted first from the last
scheduled payment of principal due under this Note (i.e., the principal amount
payable on the Maturity Date), and then sequentially from the immediately
preceding payments of principal due under this Note (i.e., the Installment
Amounts and the Mandatory Early Redemption Amount), unless the Holder specifies
otherwise in a Conversion Notice (in which case, the principal which Holder
converts in accordance herewith shall be applied as so specified in such
Conversion Notice).


d.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, each of the 2005 Notes is
hereby amended to insert the following sentence in Section 2(f)(i) of each of
the 2005 Notes, such sentence to immediately follow the initial sentence thereof
and to read in its entirety as follows:
 
“Notwithstanding the foregoing, this Section 2(f)(i) shall be of no force or
effect on or after the date of the November 2007 Amendment (the “November
Amendment Date”) unless and until an Event of Default or a Triggering Event
shall have occurred after such date.”
 
e.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, each of the 2005 Notes is
hereby amended to insert the following sentence in Section 2(f)(iii) of each of
the 2005 Notes, such sentence to immediately follow the last sentence thereof
and to read in its entirety as follows:
 
“Notwithstanding the foregoing, this Section 2(f)(iii) shall be of no force or
effect on or after the November Amendment Date unless and until an Event of
Default or a Triggering Event shall have occurred after such date.”
 
f.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, each of the 2005 Notes is
hereby amended to insert a new subsection (vi) in Section 2(f) of each of the
2005 Notes, such paragraph to immediately follow Section 2(f)(v) and to read in
its entirety as follows:
 
“(vi)                      Adjustment of Fixed Conversion Price upon Issuance of
Common Stock as Payment of Permitted Subordinated Indebtedness or March 2005
Notes.  If and whenever on or after the November Amendment Date, the Company
issues any Shares in payment, or upon conversion, of principal or interest under
any Permitted Subordinated
 
 
3

--------------------------------------------------------------------------------


 
Indebtedness or the March 2005 Notes (to the extent permitted by, and subject to
the conditions of, Section 4(w) of the Securities Purchase Agreement) at a
Subordinated Indebtedness Issue Price (as defined below) less than the
Applicable Price, then immediately after such issue the Fixed Conversion Price
then in effect shall be reduced to the Subordinated Indebtedness Issue
Price.  For purposes hereof, “Subordinated Indebtedness Issue Price” means the
quotient of (A) the aggregate principal and/or interest as to which Shares are
issued as payment thereon, or upon conversion thereof, divided by (B) the number
of Shares so issued, and any Shares so issued shall be deemed to have been
issued at the Subordinated Indebtedness Issue Price.”
 
g.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, Section 3(b) of each of the
2005 Notes is hereby deleted in its entirety and is replaced with
“[Intentionally Omitted.]”.
 
h.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, each of the 2005 Notes is
hereby amended to restate Section 3(d) to each of the 2005 Notes, such Section
to read in its entirety as follows:
 
“(d)                      Adjustment of Fixed Conversion Price Upon Redemption
at Option of Holder.  In the event that Holder delivers to the Company a Notice
of Redemption at Option of Holder Upon Triggering Event (the date on which such
notice is delivered, the “Triggering Event Notice Date”) and the Company does
not, on or prior to the first Business Day after the Triggering Event Notice
Date, either pay the applicable Redemption Price (and the applicable Redemption
Price of each of the Other Notes) or deliver to the Holder (and the holder of
each of the Other Notes) a notice, duly executed by the Chief Executive Officer
or Chief Financial Officer of the Company, to the effect that the Company shall
file a voluntary case under Title 11, U.S. Code and any other applicable
Bankruptcy Laws within four (4) Business Days of the date of delivery by the
Company to the Holder of such notice (a “Bankruptcy Notice”), the Fixed
Conversion Price with respect to all the Principal shall be adjusted to the
lowest Weighted Average Price of the Common Stock during the period beginning on
and including the Triggering Event Notice Date and ending on and including the
first Business Day following the Triggering Event Notice Date.  In the event
that the Company delivers to the Holder a Bankruptcy Notice and the Company does
not file a voluntary case under Title 11, U.S. Code and any other applicable
Bankruptcy Laws within five (5) Business Days of the Triggering Event Notice
Date, the Fixed Conversion Price with respect to all the Principal shall be
adjusted to the lowest Weighted Average Price of the Common Stock during the
period beginning on and including the Triggering Event Notice Date and ending on
and including the fifth Business Day following the Triggering Event Notice
Date.  Notwithstanding anything to the contrary in this Section 3, (i) the
Company’s delivery of a Bankruptcy Notice shall not affect the Company’s
obligation to pay the Redemption Price (together with any Interest thereon) to
the Holder or the Holder’s rights and remedies with respect to any failure of
the Company to pay the Redemption Price to the Holder, and (ii) subject to
Section 5, until the Redemption Price is paid in full, the principal of this
Note to be redeemed pursuant to this Section 3(d) (together with any Interest
thereon) may be converted, in whole or in part, by the Holder into Common Stock
pursuant to Section 2.
 
4

--------------------------------------------------------------------------------


i.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, each of the 2005 Notes is
hereby amended to insert the following sentence in Section 6(a) of each of the
2005 Notes, such sentence to immediately follow the last sentence thereof and to
read in its entirety as follows:
 
“Notwithstanding the foregoing, the Company may only elect an Interest
Conversion with respect to any Interest payable on any Interest Payment Date if
the Holder has agreed in writing to the Company’s election of such Interest
Conversion.”
 
j.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, Section 6 of each of the 2005
Notes is hereby re-titled “Interest; Installment Redemption.” and each of the
2005 Notes is hereby amended to insert new subsections (f), (g) and (h) in
Section 6 of each of the 2005 Notes, such subsections to immediately follow
Section 6(e) and to read in their entirety as follows:
 
“(f)                      Installment Redemption.  With respect to each
Installment Date, the Company shall redeem all of the outstanding Installment
Amount in accordance with this Section 6 (an “Installment Redemption”).  Upon an
Installment Redemption, the Installment Amount shall be redeemed by the Company
on such Installment Date, by the Company’s payment to the Holder on such
Installment Date, by wire transfer of immediately available funds, of an amount
in cash equal to the Installment Amount.  If the Company fails to redeem any
Installment Amount which is outstanding on the applicable Installment Date by
payment to the Holder of the Installment Amount, then in addition to any remedy
the Holder may have under this Note (including Section 3) and the Securities
Purchase Agreement (including indemnification pursuant to Section 8 thereof or
at law or in equity), the Installment Amount payable in respect of such
unredeemed Installment Amount shall bear interest at the rate of 2.0% per month
(prorated for partial months) until paid in full.  Notwithstanding anything to
the contrary in this Section 6, but subject to Section 5, until the Installment
Amount (together with any interest thereon) is paid in full, the Installment
Amount (together with any interest thereon) may be converted, in whole or in
part, by the Holder into Common Stock pursuant to Section 2.


(g)           Mandatory Early Redemption.  If any Principal remains outstanding
on March 1, 2008 (the “Mandatory Early Redemption Date”), then the Company shall
redeem a principal amount (the “Mandatory Early Redemption Amount”) of this Note
equal to the lesser of (i) the outstanding Principal and (ii) a principal amount
equal to the product of (a) Six Million Dollars ($6,000,000) and (b) the
Holder’s Allocation Percentage (such product, the “MaximumMandatory Early
Redemption Amount”), by payment on the Mandatory Early Redemption Date to the
Holder, by wire transfer of immediately available funds, of an amount equal to
the Mandatory Early Redemption Amount; provided, however, that the Maximum
Mandatory Early Redemption Amount shall be reduced by any payments made by the
Company to the Holders pursuant to Section 6(h) hereof prior to the Mandatory
Early Redemption Date.  For the avoidance of doubt, the Company agrees that the
failure of the Company to pay the Mandatory Early Redemption Amount on the
Mandatory Early Redemption Date shall constitute an Event of Default and any
portion of the Mandatory Early Redemption Amount not paid on the Mandatory Early
Redemption Date shall bear interest at a rate of
 
 
5

--------------------------------------------------------------------------------


two percent (2%) per month until paid in full.  Notwithstanding anything to the
contrary in this Section 6, but subject to Section 5, until the Mandatory Early
Redemption Amount (together with any Interest thereon) is paid in full, the
Mandatory Early Redemption Amount (together with any Interest thereon) may be
converted, in whole or in part, by the Holder into Common Stock pursuant to
Section 2.
 
(h)           Redemption Upon Sale of Assets.  Upon the sale of any Collateral,
in accordance with Section 4(h) of the Securities Purchase Agreement, the
Company shall, immediately following the consummation of such sale, redeem a
principal amount (in each case, a “Sale Redemption Amount”) equal to the lesser
of (i) the outstanding Principal and (ii) a principal amount equal to the
product of (a) the proceeds from such sale or transfer and (b) the Holder’s
Allocation Percentage, by payment to the Holder, by wire transfer of immediately
available funds, of an amount equal to the Sale Redemption
Amount.  Notwithstanding anything to the contrary in this Section 6, but subject
to Section 5, until the Sale Redemption Amount (together with any Interest
thereon) is paid in full, the Sale Redemption Amount (together with any Interest
thereon) may be converted, in whole or in part, by the Holder into Common Stock
pursuant to Section 2.”
 
k.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, each of the 2005 Notes is
hereby amended to insert the following clause immediately prior to the period at
the end of the first sentence of Section 7(a) of each of the 2005 Notes, such
clause to read in its entirety as follows:
 
“; and provided further that, if the Weighted Average Price of Common Stock on
each of the Trading Days during the twenty (20) Trading Days prior to the
Company Alternative Redemption Date, and the closing price per share of Common
Stock on the Trading Day immediately preceding the Company Alternative
Redemption Date, is less than the Fixed Conversion Price, the Conditions to
Company Alternative Redemption set forth in clauses (i), (ii), (iv) and (vii) of
Section 7(c) shall be deemed to be satisfied”
 
l.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, each of the 2005 Notes is
hereby amended to restate clause (ii) of Section 7(c) of each of the 2005 Notes,
such restated clause to read in its entirety as follows:
 
“(ii) on each day during the period beginning ninety (90) days prior to the
Company Alternative Redemption Notice Date and ending on and including the
applicable Company Alternative Redemption Date, the Common Stock is quoted on
the OTC Bulletin Board or listed on a national securities exchange and has not
been suspended from trading on such market or exchange;”
 
m.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, each of the 2005 Notes is
hereby amended to restate clause (vi) of Section 7(c) of each of the 2005 Notes,
such restated clause to read in its entirety as follows:
 
6

--------------------------------------------------------------------------------


“(vi) on each day during the period beginning ninety (90) days prior to the
Company Alternative Redemption Date, the Company and its Subsidiaries otherwise
shall have been in compliance in all material respects and shall not have
breached or been in breach of any material provision or covenant of the
Securities Purchase Agreement, the Security Documents, the Registration Rights
Agreement, or any of the Notes;”
 
n.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, each of the 2005 Notes is
hereby amended to insert a new subsection (e) in Section 7 of each of the 2005
Notes, such subsection to immediately follow Section 7(d) and to read in its
entirety as follows:
 
“(ix)  Application of Amounts Redeemed Pursuant to Company Alternative
Redemption.  Any principal amount which the Company redeems in accordance with
this Section 7 will be deducted first from the last scheduled payment of
principal due under this Note (i.e., the principal amount payable on the
Maturity Date), and then sequentially from the immediately preceding payments of
principal due under this Note (i.e., the Installment Amounts and the Mandatory
Early Redemption Amount), unless the Holder specifies otherwise in a notice to
the Company delivered within three (3) days of the Holder’s receipt of the
applicable Company Alternative Redemption Notice (in which case, the principal
redeemed in accordance herewith shall be applied as so specified in such notice
from the Holder).
 
o.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, each of the 2005 Notes is
hereby amended to restate clause (i) of Section 10(a), such restated clause to
read in its entirety as follows:
 
“(i) default in payment of any Principal of this Note, including without
limitation payment of any Installment Amount or the Mandatory Early Redemption
Amount, any Interest on this Note, any Company Alternative Redemption Price or
any Change of Control Redemption Price, when and as due;”
 
p.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, each of the 2005 Notes is
hereby amended to delete the “or” prior to clause (ix) of Section 10(a) of each
of the 2005 Notes and insert the following clauses (x) and (xi) in Section
10(a), such clauses to immediately follow clause (ix) thereof and to read in
their entirety as follows:
 
“(x) any breach of, default under, or other failure to comply with, the November
2007 Amendment; or (xi) any violation or breach of Sections 4(u), 4(v) or 4(w)
of the Securities Purchase Agreement.”
 
q.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, each of the 2005 Notes is
hereby amended to restate the last sentence of Section 10(a) of each of the 2005
Notes, such restated sentence to read in its entirety as follows:
 
7

--------------------------------------------------------------------------------


“Within two (2) Business Days after the occurrence of any Event of Default or
Triggering Event, the Company shall deliver written notice thereof to the Holder
and contemporaneously Publicly Disclose such occurrence and the remedies
available to the holders of the Notes.  For purposes hereof, “Publicly Disclose”
shall mean the Company’s public dissemination of information through the filing
via the Electronic Data Gathering, Analysis, and Retrieval system of the SEC of
a annual report on Form 10­K, quarterly report on Form 10­Q or current report on
Form 8-K disclosing such information pursuant to the requirements of the 1934
Act.”
 
r.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, each of the 2005 Notes is
hereby amended to restate Section 10(c) of each of the 2005 Notes, such Section
to read in its entirety as follows:
 
“(c)                      Adjustment of Conversion Price Upon Acceleration.  In
the event that this Note becomes due and payable pursuant to Section 10(b)
hereof (the date on which this Note becomes due and payable pursuant to Section
10(b) hereof, the “Acceleration Date”) and the Company does not, on or prior to
the first Business Day after the Acceleration Date, either pay the applicable
Acceleration Amount (and the applicable Acceleration Amount of each of the Other
Notes) or deliver to the Holder (and the holder of each of the Other Notes) a
Bankruptcy Notice, the Fixed Conversion Price with respect to all the Principal
shall be adjusted to the lowest Weighted Average Price of the Common Stock
during the period beginning on and including the Acceleration Date and ending on
and including the first Business Day following the Acceleration Date.  In the
event that the Company delivers to the Holder a Bankruptcy Notice and the
Company does not file a voluntary case under Title 11, U.S. Code and any other
applicable Bankruptcy Laws within five (5) Business Days of the Acceleration
Date, the Fixed Conversion Price with respect to all the Principal shall be
adjusted to the lowest Weighted Average Price of the Common Stock during the
period beginning on and including the Acceleration Date and ending on and
including the fifth Business Day following the Acceleration
Date.  Notwithstanding anything to the contrary in Section 6, (i) the Company’s
delivery of a Bankruptcy Notice shall not affect the Company’s obligation to pay
the Acceleration Amount (together with any Interest thereon) to the Holder or
the Holder’s rights and remedies with respect to any failure of the Company to
pay the Acceleration Amount to the Holder, and (ii) subject to Section 5, until
the Principal (together with any interest thereon) is paid in full, the
Principal (together with interest thereon) may be converted, in whole or in
part, by the Holder into Common Stock pursuant to Section 2.
 
s.  As amended hereby, each of the 2005 Notes remain in full force and effect.
 
2.  Amendment to the 2005 Purchase Agreement.
 
a.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, the 2005 Purchase Agreement is
hereby amended to insert a new sentence into Section 4(h) of the 2005 Purchase
Agreement, such sentence to immediately follow the first sentence thereof and to
read in its entirety as follows:
 
8

--------------------------------------------------------------------------------


“Notwithstanding the foregoing, the provisions of this Section 4(h) shall not
apply to any Future Offering unless a Related Party is purchasing securities of
the Company in such Future Offering or a Related Party is otherwise
participating (other than acting on behalf of the Company) in such Future
Offering.”


b.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, the 2005 Purchase Agreement is
hereby amended to insert a new sentence into Section 4(r) of the 2005 Purchase
Agreement, such sentence to immediately follow the last sentence thereof and
read in its entirety as follows:
 
“Notwithstanding the foregoing, the Company may consummate a reverse split of
the Common Stock approved by the Board of Directors and the shareholders of the
Company.”


c.  Each of the Buyers, severally and not jointly, hereby agrees with the
Company that, as of the date first above written, the 2005 Purchase Agreement is
hereby amended to insert new subsections (u), (v) and (w) into Section 4 of the
2005 Purchase Agreement, such subsections to immediately follow Section 4(t)
thereof and to read in their entirety as follows:
 
“(u)                      Sale of Collateral.  During the Reporting Period,
neither the Company nor any of the Subsidiaries shall sell, transfer, assign or
dispose of any Collateral (as defined in the Security Agreement), except for (a)
a sale of Collateral to a third-party that is not a Related Party of the Company
in an arms-length transaction approved by at least two-thirds (2/3) of the
aggregate principal amount of the Notes then outstanding, and so long as all of
the proceeds from such sale or transfer are used solely to redeem principal of
the Notes, in accordance with Section 6(h) of each of the Notes, or (b) a sale
of Hydrocarbons by the Company or the Subsidiaries to customers in the ordinary
course of business, in each case to the extent such sale is not otherwise
prohibited by this Agreement, the Notes or the other Transaction Documents.


(v)           Cash Payments on Permitted Subordinated Indebtedness or the March
2005 Notes.  During the Reporting Period, the Company shall not, nor will it
permit any of its Subsidiaries to, make any cash payments, in payment of
principal, interest, premium or otherwise, on any Permitted Subordinated
Indebtedness (as defined in the Notes) or the March 2005 Notes.
 
(w)           Conversion of any Permitted Subordinated Indebtedness or the March
2005 Notes.  During the Reporting Period, the Company shall not convert or
permit the conversion of any Permitted Subordinated Indebtedness or the March
2005 Notes into shares of Common Stock, or otherwise issue any shares of Common
Stock as payment of principal, interest or any other amounts payable under, or
otherwise issue shares of Common Stock in respect of, any Permitted Subordinated
Indebtedness or the March 2005 Notes; provided, however, that the Company may
issue shares of Common Stock in payment, or upon conversion, of principal or
interest under any Permitted Subordinated Indebtedness or the March
 
 
9

--------------------------------------------------------------------------------


2005 Notes, so long as such shares of Common Stock are subject to a restriction
to the effect that no such shares may be resold or otherwise transferred prior
to the first date on which each of the Notes have been paid or redeemed in full;
and provided further that, notwithstanding the foregoing, the Company may pay up
to an aggregate of $800,000 of principal and/or interest under the March 2005
Notes through the issuance of shares of Common Stock, where the foregoing
restriction on transfer and resale terminates on March 31, 2008 (even if each of
the Notes has not been paid or redeemed in full).  The Company shall take all
steps necessary to effectuate the foregoing restriction, including placing a
legend on the certificates representing any such shares of Common Stock and
issuing stop transfer instructions to the Company’s transfer agent with respect
to the restriction on such shares of Common Stock.
 
d.  As amended hereby, the 2005 Purchase Agreement remains in full force and
effect.
 
3.  Covenants.
 
a.  Disclosure of Transactions and Other Material Information.  Prior to 9:00
a.m., New York time, on the first Business Day (as defined in the 2005 Notes)
following the date hereof, the Company shall file a Form 8-K (the “Amendment
Form 8-K”) with the Securities and Exchange Commission (the “SEC”) describing
the terms of each of this Agreement and including as exhibits to such Form 8-K
this Agreement, in the form required by the 1934 Act.  From and after the filing
of this Amendment Form 8-K with the SEC, no Buyer shall be in possession of any
material nonpublic information received from the Company or any of their
respective officers, directors, employees or agents.
 
b.  Issuance of Amended and Restated 2005 Notes.  Promptly following the date
hereof, and in no event later than three (3) Business Days following the date
hereof, the Company shall issue to each of the Buyers an amended and restated
2005 Note, in a form acceptable to such Buyer, which Note shall reflect the
terms of the 2005 Notes as amended through the date hereof (each, individually,
a “New 2005 Note”).  Upon the issuance by the Company to each Buyer of such New
2005 Note, the 2005 Note previously held by such Buyer (each individually, the
“Original 2005 Note”) will be void and of no further force and effect, and such
Buyer shall promptly return such Original 2005 Note to the Company for
cancellation.
 
c.  Fees.  Within two (2) Business Days following the execution of this
Agreement by the Company and the Buyers, the Company shall reimburse each Buyer
for all of the out-of-pocket fees, costs and expenses (including, but not
limited to, attorneys’ fees, costs and expenses) incurred by such Buyer in
connection with the negotiation and documentation of this Amendment.
 
4.  Representations and Warranties of the Company.  The Company represents and
warrants to each of the Buyers that:
 
a.  Authorization; Enforcement; Validity.  Each of the Company and the
Subsidiaries has the requisite corporate power and authority to enter into and
perform its
 
 
10

--------------------------------------------------------------------------------


obligations under this Agreement, the 2005 Purchase Agreement (as amended
hereby), and the 2005 Notes (as amended hereby), and to issue the Conversion
Shares issuable upon conversion of the 2005 Notes (as amended hereby) in
accordance with the terms of the 2005 Notes (as amended hereby).  The execution
and delivery of this Agreement by the Company and the Subsidiaries and the
consummation of the transactions contemplated hereby and thereby and by the 2005
Purchase Agreement (as amended hereby) and the 2005 Notes (as amended hereby),
including the issuance of the Conversion Shares issuable upon conversion of the
2005 Notes (as amended hereby), have been duly authorized by the respective
boards of directors of the Company and the Subsidiaries, and no further consent
or authorization is required by the Company, the Subsidiaries or their
respective boards of directors or shareholders.  This Agreement has been duly
executed and delivered by the Company, and each of the Agreement, the 2005
Purchase Agreement (as amended hereby) and the 2005 Notes (as amended hereby)
constitutes a valid and binding obligation of each of the Company and the
Subsidiaries, enforceable against each of the Company and the Subsidiaries in
accordance with its terms.
 
b.  Issuance of Securities.  Upon issuance in accordance with the 2005 Notes (as
amended hereby), the Conversion Shares issuable upon conversion of the 2005
Notes (as amended hereby) will be validly issued, fully paid and nonassessable
and free from all taxes and Liens (as defined in the 2005 Purchase Agreement (as
amended hereby)) with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of the Common Stock.  Each of the
amendment of the 2005 Notes pursuant hereto and the issuance by the Company of
the Conversion Shares issuable upon conversion of the 2005 Notes (as amended
hereby) is exempt from registration under the Securities Act of 1933, as
amended, and applicable state securities laws.
 
c.  No Conflicts.  The execution and delivery of this Agreement by each of the
Company and the Subsidiaries, the performance by each of the Company and the
Subsidiaries of their respective obligations hereunder, under the 2005 Purchase
Agreement (as amended hereby) and under the 2005 Notes (as amended hereby) and
the consummation by each of the Company and the Subsidiaries of the transactions
contemplated hereby, by the 2005 Purchase Agreement (as amended hereby), and by
the 2005 Notes (as amended hereby) (including the reservation for issuance and
issuance of the Conversion Shares issuable upon conversion of the 2005 Notes (as
amended hereby)) will not (i) result in a violation of the articles of
incorporation or the bylaws of the Company or the organizational documents of
any Subsidiary; (ii) conflict with, or constitute a breach or default (or an
event which, with the giving of notice or lapse of time or both, constitutes or
would constitute a breach or default) under, or give to others any right of
termination, amendment, acceleration or cancellation of, or other remedy with
respect to, any agreement, indenture or instrument to which the Company or any
of the Subsidiaries is a party; or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or any of the Subsidiaries or by
which any property or asset of the Company or any of the Subsidiaries is bound
or affected.  The Company is not required to obtain any consent, authorization
or order of or, except as required by Section 3 above, make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under, or contemplated by, this Agreement, the 2005 Notes (as
amended hereby), the 2005 Purchase Agreement (as amended hereby) or any of the
other Transaction Documents.
 
11

--------------------------------------------------------------------------------


d.  Payments on and Violations of Permitted Subordinated Indebtedness or March
2005 Notes.  Neither the Company nor any of its Subsidiaries (i) has made any
cash payments on any Permitted Subordinated Indebtedness or the March 2005 Notes
or (ii) otherwise breached or violated any provision of any subordination
agreement entered into by the Company or any of its Subsidiaries with respect to
any Permitted Subordinated Indebtedness or the March 2005 Notes.
 
e.  No Violation of Security Documents.  Neither the Company nor any of its
Subsidiaries has breached or violated any of the provisions of the Security
Documents (as defined in the 2005 Notes) or taken any action that would impair,
or otherwise adversely affect, the rights of any of the Buyers or the Collateral
Agent (as defined in the Security Documents) under the Security Documents or
otherwise with respect to the Collateral (as defined in the Security Documents).
 
5.  Representation and Warranties of Each of the Buyers.  Each of the Buyers
represents and warrants to the Company that (a) such Buyer is a validly existing
corporation, partnership, limited liability company or other entity and has the
requisite corporate, partnership, limited liability or other organizational
power and authority to enter into and perform its obligations under this
Agreement, and (b) this Agreement has been duly and validly authorized, executed
and delivered on behalf of such Buyer and is a valid and binding agreement of
such Buyer, enforceable against such Buyer in accordance with its terms.
 
6.  Acknowledgment of the Company and the Subsidiaries.  The Company and each of
the Subsidiaries hereby irrevocably and unconditionally acknowledge, affirm and
covenant to each of the Buyers that:
 
a.  none of the Buyers is in default under any of the Transaction Documents (as
defined in the 2005 Purchase Agreement (as amended hereby)) or otherwise has
breached any obligations to the Company or any of the Subsidiaries; and
 
b.  there are no offsets, counterclaims or defenses to the Liabilities or
Obligations, including the liabilities and obligations of the Company under the
2005 Purchase Agreement (as amended hereby) and the 2005 Notes (as amended
hereby), or to the rights, remedies or powers of the Buyers in respect of any of
the Liabilities or Obligations or any of the Transaction Documents, and the
Company and each of the Subsidiaries agree not to interpose (and each does
hereby waive and release) any such defense, set-off or counterclaim in any
action brought by the Buyers with respect thereto.
 
7.  Avoidance of Doubt.  The parties hereto hereby agree, for the avoidance of
doubt, that (a) the term “Securities Purchase Agreement” as used in the
Transaction Documents shall mean the 2005 Purchase Agreement, as, and to the
extent, amended by this Agreement, (b) the term “2005 Notes” as used in the
Transaction Documents shall mean the 2005 Notes, as, and to the extent, amended
by this Agreement, (c) the term “Notes” as used in the Transaction Documents
shall include the 2005 Notes, as, and to the extent, amended by this Agreement;
(d) the terms “Liabilities” and “Obligations” as used in the Transaction
Documents shall include all liabilities and obligations of the Company under
this Agreement, under the 2005 Purchase Agreement (as amended hereby), under
each of the 2005 Notes (as amended hereby) and under
 
 
12

--------------------------------------------------------------------------------


the other Transaction Documents, and each of the parties hereto agrees not to
take any contrary positions; and (e) the term “March 2005 Notes” as used in the
Transaction Documents shall mean the March 2005 Notes, as amended through the
date of this Agreement and as may be amended from time to hereafter (to the
extent permitted by the Transaction Documents (as amended hereby)).  Further,
for purposes of clarification, the parties hereby agree that the Allocation
Percentage for each of the Buyers as of the date hereof is as follows:  (a) HFTP
– 25.07%; (b) Prom I – 13.33%; (c) Caerus Partners – 1.67%; (d) Prom II –
26.60%; and Leonardo – 33.33%.
 
8.  Reservation of Rights.  Each of the Buyers hereby agrees not to declare the
2005 Notes due and payable immediately, in accordance with Section 10(b) of the
2005 Notes as a result of any Event of Default (as defined in the 2005 Notes)
that occurred prior to the date hereof, or as a result of any Triggering Event
(as defined in the 2005 Notes) that occurred prior to the date hereof, in each
case, so long as (and only so long as) after the date hereof each of the Company
and the Subsidiaries is in compliance with, and has not violated or breached any
of, the terms of each of the Transaction Documents, including the 2005 Purchase
Agreement (as amended hereby), the 2005 Notes (as amended hereby) and this
Agreement.  The Company acknowledges and agrees that none of the Buyers has
hereby waived (a) any breach, default, Event of Default or Triggering Event that
may be continuing under any of the Transaction Documents or (b) any of such
Buyer’s rights or remedies arising from any such breach, default, Event of
Default or Triggering Event or otherwise available under the Transaction
Documents or at law, and each of the Buyers expressly reserves all such rights
and remedies.
 
9.  Independent Nature of the Buyers.  The obligations of each of the Buyers
hereunder are several and not joint with the obligations of the other Buyers,
and none of the Buyers shall be responsible in any way for the performance of
the obligations of any of the other Buyers hereunder, under the 2005 Purchase
Agreement (as amended hereby), any of the 2005 Notes (as amended hereby) or
under any of the other Transaction Documents.  Each of the Buyers shall be
responsible only for its own agreements and covenants hereunder, under the 2005
Purchase Agreement (as amended hereby), under the 2005 Notes (as amended hereby)
and under the other Transaction Documents.  The decision of each of the Buyers
to enter into this Agreement has been made by each such party independently of
any of the other Buyers and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company, and none of the Buyers nor any of their
respective agents or employees shall have any liability to any of the other
Buyers (or any other Person) relating to or arising from any such information,
materials, statements or opinions.  Nothing contained herein, in the 2005
Purchase Agreement (as amended hereby), in any of the 2005 Notes (as amended
hereby) or in any of the other Transaction Documents, and no action taken by any
of the Buyers pursuant hereto or thereto, shall be deemed to constitute any of
the Buyers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that any of the Buyers are in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated hereby or thereby.  Each of the Buyers shall be entitled to
independently protect and enforce its rights, including the rights arising out
of this Agreement, the 2005 Purchase Agreement (as amended hereby), the 2005
Notes (as amended hereby) and the other Transaction Documents, and it shall not
be necessary for any of the other Buyers to be joined as an additional party in
any proceeding for such purpose.
 
13

--------------------------------------------------------------------------------


10.  Successors and Assigns.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.  The successors and assigns of such entities shall include
their respective receivers, trustees or debtors-in-possession.
 
11.  Further Assurances.  The Company hereby agrees from time to time, as and
when requested by any Buyer, to execute and deliver or cause to be executed and
delivered, all such documents, instruments and agreements, including secretary’s
certificates, stock powers and irrevocable transfer agent instructions, and to
take or cause to be taken such further or other action, as such Buyer may
reasonably deem necessary or desirable in order to carry out the intent and
purposes of this Agreement, the 2005 Purchase Agreement (as amended hereby), the
2005 Notes (as amended hereby) and the other Transaction Documents.
 
12.  Rules of Construction.  All words in the singular or plural include the
singular and plural and pronouns stated in either the masculine, the feminine or
neuter gender shall include the masculine, feminine and neuter, and the use of
the word “including” in this Agreement shall be by way of example rather than
limitation.
 
13.  Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
14.  Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party.  In the event that any signature to this
Agreement or any amendment hereto is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original
 
 
14

--------------------------------------------------------------------------------


thereof.  No party hereto shall raise the use of a facsimile machine or e-mail
delivery of a “.pdf” format data file to deliver a signature to this Agreement
or any amendment hereto or the fact that such signature was transmitted or
communicated through the use of a facsimile machine or e-mail delivery of a
“.pdf” format data file as a defense to the formation or enforceability of a
contract, and each party hereto forever waives any such defense.
 
15.  Section Headings.  The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.
 
16.  No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.
 
17.  Merger.  This Agreement, the 2005 Purchase Agreement (as amended hereby),
the 2005 Notes (as amended hereby), and the other Transaction Documents
represent the final agreement of each of the parties hereto with respect to the
matters contained herein and may not be contradicted by evidence of prior or
contemporaneous agreements, or prior or subsequent oral agreements, among any of
the parties hereto.
 
18.  Ratification by Guarantors.  By execution hereof, each of the Subsidiaries
hereby acknowledges and agrees that it has reviewed this Agreement and hereby
ratifies and confirms its obligations under the Transaction Documents, including
such obligations that relate to the 2005 Purchase Agreement (as amended hereby)
and the 2005 Notes (as amended hereby).
 
[Remainder of page intentionally left blank; Signature page follows]

15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by each
of the undersigned as of the date first above written.
 

  COMPANY:             GALAXY ENERGY CORPORATION           
 
By:
/s/ Marc A. Bruner     Name: Marc Bruner     Title: President          

 

  SUBSIDIARIES:             DOLPHIN ENERGY CORPORATION           
 
By:
/s/ Christopher S. Hardesty     Name: Christopher S. Hardesty     Title:
Treasurer & Secretary          

 

  PANNONIAN INTERNATIONAL, LTD.           
 
By:
/s/ C. D. Gritz     Name: C. D. Gritz     Title: COO          

 
 
 

--------------------------------------------------------------------------------


 
 

  BUYERS:             HFTP INVESTMENT L.L.C.              By: Promethean Asset
Management L.L.C.      Its:  Investment Manager           
 
By:
/s/ James F. O'Brien     Name: James F. O'Brien     Title: Partner and
Authorized Signatory          

 

  PROMETHEAN I MASTER LTD.              By: Promethean Asset Management L.L.C. 
    Its:  Investment Manager           
 
By:
/s/ James F. O'Brien     Name: James F. O'Brien     Title: Partner and
Authorized Signatory          

 

  CAERUS PARTNERS LLC             By: Promethean Asset Management L.L.C.     
Its:  Investment Manager           
 
By:
/s/ James F. O'Brien     Name: James F. O'Brien     Title: Partner and
Authorized Signatory          

 

  PROMETHEAN II MASTER, L.P.              By: Promethean Asset Management
L.L.C.      Its:  Investment Manager           
 
By:
/s/ James F. O'Brien     Name: James F. O'Brien     Title: Partner and
Authorized Signatory          

 

--------------------------------------------------------------------------------


 

  LEONARDO, L.P.             By: Leonardo Capital Management, Inc.     Its: 
General Partner               By:      Angelo, Gordon & Co., L.P.      
Its:       Director          
 
By:
/s/ John M. Angelo     Name: John M. Angelo     Title: Chief Executive Officer  
       

 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 